PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s automobile in the amount of $92.00 were caused when said vehicle struck a board protruding from the Home-wood Bridge in Mannington, Marion County, West Virginia, which bridge is part of West Virginia Route 3; and to the effect that negligence on the part of the respondent was the proximate cause of said damage, the Court finds the respondent liable, and hereby makes an award to the claimant in the above-stated amount.
Award of $92.00.